Citation Nr: 0826593	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-38 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for osteoarthritis of the right wrist, status post 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1951 
through February 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran testified before the 
undersigned Veterans Law Judge at a travel board hearing in 
May 2008.  A transcript of that hearing is of record.

The Board notes that the veteran's disability was initially 
characterized as a healed right wrist fracture, but was 
subsequently recharacterized by the regional office as right 
wrist osteoarthritis status post fracture, after a September 
2006 examination revealed evidence of osteoarthritic changes 
in the right wrist.

During the pendency of this appeal, by way of an August 2007 
rating decision, the RO increased the veteran's evaluation 
for osteoarthritis of the right wrist, status post fracture, 
to 10 percent disabling, effective December 10, 2004, the 
date of receipt of the veteran's claim for an increased 
rating.

At his May 2008 Board hearing, the veteran related that he 
was pursuing a separate claim for an increased rating for his 
service connected hearing loss, currently evaluated as 0 
percent (noncompensably) disabling.  As such, this issue is 
referred to the RO for appropriate action.


FINDING OF FACT

Service-connected osteoarthritis of the right wrist, status 
post fracture, is productive of dorsiflexion limited to 60 
degrees, palmar flexion at worst, limited to 70 degrees with 
active range of motion, ulnar deviation limited to 20 
degrees, and x-ray evidence of osteoarthritic changes in the 
first and second carpometacarpal joints; ankylosis has not 
been shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
osteoarthritis of the right wrist, status post fracture, have 
not been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5214, 5215 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in February 2005, June 2006, 
and May 2008.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)  

Further, the Board notes that failure to provide pre-
adjudicatory notice of any of the necessary duty-to-notify 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  Nevertheless, lack of harm 
may be shown (1) when any defect was cured by actual 
knowledge on the part of the claimant, (2) when a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) when a benefit could not have been awarded 
as a matter of law.  Id., at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

Here, regarding VA's duty to notify, the notifications to the 
veteran apprised him of what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the veteran was 
notified in accordance with the VCAA and Vazquez (see below), 
subsequent to the initial adjudication of the claim, the 
record demonstrates that the adjudication was nevertheless 
essentially fair, because the veteran demonstrated actual 
knowledge of the duty to notify elements, and the evidence 
needed to substantiate his claim was clarified by the 
undersigned Veterans Law Judge at his May 2008 hearing.  
Specifically, at the 2008 hearing, the veteran acknowledged 
that he had received and understood the May 2008 letter 
mailed to him regarding the Vazquez notice requirements, and 
asked that the record be held open an additional 60 days to 
submit evidence.  The record was held open, but no additional 
evidence was received.  The veteran also indicated, during 
his hearing, that he did not have any evidence to submit in 
addition to his testimony during his hearing.  This exchange 
at the Board hearing indicates that the veteran had actual 
knowledge of what was required to substantiate his claim for 
an increase and that he had additional time to supplement the 
record. 

In addition, the Board notes that the veteran was questioned 
about the effect the worsening of his  right wrist 
osteoarthritis had on his daily life and occupational 
activities at both the September 2006 and August 2007 VA 
examinations performed in association with this claim.  
Specifically, at his September 2006 VA examination, in 
response to questioning regarding the impact of his 
disability on his daily activities, the veteran noted that if 
he did a lot of yard work his right wrist would start to 
ache, or if he was writing, he stated that he would have to 
shake out his wrist occasionally because of stiffness.  
Further, at his August 2007 examination, the veteran noted 
that his right wrist disability did not adversely affect his 
ability to play golf.  The Board finds that although the 
notice was provided subsequent to the initial adjudication of 
the claim, the responses to the questioning at the September 
2006 and August 2007 examinations regarding the situations 
that give the veteran the greatest difficulty in his daily 
life, in addition to the veteran's testimony at his May 2008 
Board hearing regarding how his right wrist disability 
affected his daily life, show that the veteran had actual 
knowledge that medical and lay evidence was required to show 
an increase in severity, including the impact on his daily 
life, and employment.

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this regard, the Board notes that the veteran was notified 
in accordance with Vazquez-Flores, by way of June 2006 and 
May 2008 letters.  Specifically, the June 2006 letter 
notified the veteran that in order to obtain an increased 
evaluation, the evidence must show that his disability 
increased in severity.  The May 2008 letter notified the 
veteran that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his 
employment.  The ratings schedule is the sole mechanism by 
which a veteran can be rated, excepting only referral for 
extraschedular consideration and the provisions of special 
monthly compensation.  See 38 C.F.R. Part 4.  The veteran was 
made aware of this.  In addition, the May 2008 letter 
provided notice to the veteran of the types of evidence, both 
medical and lay, that could be submitted in support of his 
claim.  The veteran was also informed that for certain types 
of disabilities, specific test results or measurements are 
utilized to evaluate the severity of the disability, for 
example, audiometric tests for hearing loss, and therefore, 
in these cases, entitlement to a higher disability rating is 
not satisfied solely by the claimant demonstrating a 
worsening or increase in severity.  In light of the 
foregoing, the Board finds that the notice requirements of 
Vazquez-Flores were met as contemplated by the Court.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and provided examinations in 
furtherance of his claim.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  The Board therefore finds 
that VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.

II. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned  evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App.  55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for  an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Further, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As will be discussed below, both the September 2006 
and August 2007 examiners took these factors into account 
when assessing the veteran's right wrist disability.

The RO has assigned a 10 percent disability rating to the 
veteran's service-connected right wrist osteoarthritis 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5215.  
Diagnostic Code 5003 refers to degenerative arthritis, 
established by x-ray findings, while the more specific 
Diagnostic Code 5215 refers to limitation of wrist motion.

Degenerative changes are evaluated utilizing Diagnostic Code 
5003.  38 C.F.R. § 4.71a.  Diagnostic Code 5003, in turn, 
calls for rating the degenerative arthritis on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed.  
In the absence of limitation of motion, a 10 percent rating 
is for application with x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups.  A 
20 percent rating is for application with x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups, with occasional incapacitating exacerbations.

Normal dorsiflexion of the wrist is from zero to 70 degrees, 
and normal palmar flexion is from zero to 80 degrees.  Normal 
ulnar deviation of the wrist is from zero to 45 degrees, and 
normal radial deviation is from zero to 20 degrees.

Diagnostic Code 5215 provides a maximum 10 percent rating for 
limitation of motion of the wrist where dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

At the September 2006 VA examination, physical examination of 
the right wrist demonstrated dorsiflexion (extension) 
actively to 60 degrees and passively to 70 degrees; palmar 
flexion actively to 70 degrees and passively to 85 degrees; 
radial deviation to 0 degrees, and ulnar deviation limited to 
20 degrees.  The examiner noted that none of the motions were 
particularly painful, and stated that direct compression of 
the wrist was not painful.  The examiner assessed the veteran 
with minor degenerative arthritis of the right wrist, status 
post wrist fracture, and noted that an x-ray taken at the 
time of the examination revealed evidence of osteoarthritic 
changes.  

The veteran was afforded another VA examination in August 
2007, at which point the examiner noted that the veteran did 
not convey the impression of being in any type of current 
pain involving his right wrist, and noted no evidence of 
swelling or deformity.  The examiner stated that the veteran 
had a slight weakness of grasp in his right dominant hand, 
but stated that there was no tenderness on palpation of the 
right wrist.  The examiner reported dorsiflexion to 60 
degrees, compared to left wrist dorsiflexion to 75 degrees; 
palmar flexion of the right wrist to 80 degrees (full range 
of motion), and noted right wrist radial deviation to 25 
degrees and ulnar deviation to 20 degrees, which, the 
examiner stated, was essentially the same range of motion as 
in the asymptomatic left wrist.  The examiner diagnosed the 
veteran with mild right carpal tunnel syndrome, and mild 
posttraumatic arthritis, at the right radial carpal joint.

Here, the medical evidence does not show dorsiflexion less 
than 15 degrees, as the September 2006 and August 2007 
examiners both reported dorsiflexion to 60 degrees; nor does 
the evidence reveal palmar flexion limited in line with the 
forearm.  (See August 2007 examination which revealed full 
range of palmar flexion, and September 2006 exam which showed 
palmar flexion limited by only 10 degrees on active ROM 
testing and not at all on passive ROM testing).  This does 
not meet the criteria for a compensable, 10 percent rating 
under Diagnostic Code 5215.

However, as noted above, Diagnostic Code 5003 provides that 
when the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

In this case, the September 2006 VA examiner noted that the 
x-ray of the right wrist revealed osteoarthritic changes in 
the first and second carpometacarpal joints.  Thus, the 
objective findings support the current 10 percent disability 
rating assigned by the RO for osteoarthritis of the right 
wrist under Diagnostic Code 5003.

As noted above, with the finding of arthritis and some 
limitation of motion, functional loss must be considered.  
However, because the veteran is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider 38 C.F.R. § 4.40 and 4.45.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's right wrist 
disability, but finds that no higher rating is assignable as 
Diagnostic Code 5214 requires ankylosis, clearly not present 
in this case, as range of motion of the right wrist has been 
demonstrated.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present right wrist 
osteoarthritis, status post fracture, does not suggest that 
he has sufficient symptoms so as to warrant an evaluation in 
excess of the 10 percent disability rating currently 
assigned.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for osteoarthritis of the right wrist, status post 
fracture, is denied.



                       
____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


